953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph B. SHUMATE, Jr., Plaintiff-Appellant,v.Pauline B. SHUMATE, Defendant-Appellee.
No. 91-1171.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 10, 1992.Decided Feb. 4, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Glen M. Williams, Senior District Judge.  (CA-91-230-R)
Joseph B. Shumate, Jr., appellant pro se.
Richard E. Viar, Dodson, Pence, Viar, Woodrum & Mackey, Roanoke, Va., for appellee.
W.D.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Joseph B. Shumate, Jr. appeals from the district court's order remanding this action to Virginia state court after finding no basis for removal.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.*  Shumate v. Shumate, No. CA-91-230R (W.D.Va. July 9, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Under 28 U.S.C. § 1447(d) (1988), only orders remanding cases removed from state court pursuant to 28 U.S.C. § 1443 (1988) are reviewable on appeal.   To the extent that Shumate asserts removal jurisdiction based on any provision other than § 1443, this Court is without jurisdiction to consider his appeal